Denial of a new trial after conviction of unlawful possession of intoxicating liquor was not error.
                        DECIDED JANUARY 15, 1942.
1. The evidence disclosed that the defendant was having a party at his home. There were twenty or thirty persons present at the time the officers raided his home. One of the officers testified that he went into the defendant's room and found a quart bottle of unstamped liquor behind the bed in a corner, with a pair of old overalls thrown over it. The defendant was sitting on the bed about six feet from the liquor. The defendant put his character in issue, and the State introduced evidence that he had a reputation for "fooling" with liquor. The evidence was sufficient to authorize the jury to find the defendant guilty of possessing tax-unpaid liquor in violation of the Code, § 58-1056. Hill v. State, 50 Ga. App. 288
(177 S.E. 826).
2. The judge did not err in refusing to allow a witness for the State to testify who had reported the defendant to the officers. The testimony of such persons themselves would be the best evidence of that fact. The judge did not abuse his discretion in controlling the cross-examination of State's witness.
3. The judge did not err in allowing the witness for the State to testify that during the raid he stayed on the outside and saw *Page 542 
two boys run out of the house into the barn and squat down at a spot where he later found five quarts of tax-unpaid liquor. This was part of the res gestae and was admissible.
Judgment affirmed. Broyles, C. J., and Gardner, J., concur.